BEEZER, Circuit Judge,
Dissenting:
I am compelled to write separately. I address issues of standing and of stare decisis. First, the opinion of the court is unfaithful to Supreme Court precedent and to precedent of this Circuit. Second, it is clear that Circuit courts generally are inconsistent in deciding who is a “participant” under ERISA.
I
Kevin McBride (“McBride”) appeals the district court’s order granting summary judgment in favor of PLM International, Inc. (“PLM”), and dismissing McBride’s complaint. McBride, a former employee of PLM, brought suit alleging that PLM’s termination of his employment violated § 1140 of the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §§ 1001-1461. McBride also brought various state law causes of action. The district court granted summary judgment in favor of PLM, holding that McBride lacked standing under ERISA because he was not a “participant” in an *747ERISA plan at the time he filed suit. The district court dismissed the complaint for lack of subject matter jurisdiction and dismissed the pendent state law claims without prejudice to refiling in state court.
Reversing the district court, the opinion filed today holds that a plaintiff alleging discrimination or retaliatory discharge under 29 U.S.C. § 1140 is entitled to have his ERISA “participant” status, and thus his standing, fixed as of the date of injury. Neither the plain text of ERISA nor the settled law of the Supreme Court and this Circuit will support such a construction.
II
PLM hired McBride in March 1988. Until April 1994 McBride consistently received favorable performance evaluations. During this period PLM gave bonuses to McBride and circulated three memoranda commending him for his work performance. PLM also gave McBride' increased job responsibilities throughout this period. In early April 1994 Robert Tidball, PLM’s president and chief executive officer, and Douglas Goodrich, McBride’s supervisor and a PLM senior vice president, told McBride that he might be promoted to director of operations. PLM instead hired Jeff Alpert as director of operations. McBride was not promoted.
On April 7, 1994, McBride submitted a request for payment of commissions earned three years previously. On April 14 Goodrich and McBride met to discuss the requested payments. Goodrich stated that he did not believe that McBride was entitled to the commissions, but that he would authorize payment if PLM’s legal department determined otherwise. McBride became angry and threatened to sue PLM if the commissions were not paid. Goodrich wrote a memorandum describing this meeting and had the memorandum placed in McBride’s personnel file. Soon thereafter McBride apologized to Goodrich for his inappropriate behavior at the meeting. Goodrich informed McBride that further insubordination would result in McBride’s termination. PLM paid McBride the requested commissions approximately a month after this incident.
Sometime later, Goodrich asked McBride to prepare two leasing reports (“the Leasing Reports”). McBride testified that he gave the Leasing Reports to Goodrich on July 26, 1994. Goodrich testified that McBride never gave him the reports.
On August 4, 1994, McBride met with Alpert, director of operations. At this meeting, McBride accused Alpert of inappropriately working on the personal affairs of another individual during business hours.
McBride was a participant in, and beneficiary of, the PLM Employers Profit Sharing and Tax Advantaged Savings Plan (“401-K Plan”) and the PLM Employee Stock Ownership Plan (“ESOP”) (collectively, “the Plans”). Both of the Plans qualified as ERISA employee benefit plans. See 29 U.S.C. § 1002(3). McBride was an active member of the Junior ESOP Committee (“the ESOP Committee”), an employee committee.
In spring 1994 PLM announced its intention to terminate the ESOP. Under the termination plan, each share of PLM preferred stock held by the ESOP would be exchanged for one share of PLM common stock. McBride considered this exchange unfair because the common stock was less valuable than the preferred stock. McBride first voiced his concerns about the termination plan in a meeting during early April 1994 with Goodrich and TidbalL At an employees’ informational meeting called by PLM during the summer of 1994, McBride further expressed his opposition to the termination plan. During the meeting Tidball responded to McBride’s comments with impatience and nonverbal hostility. Even though Tidball had opened the floor to employee questions, he cut off McBride’s questions. McBride also voiced his concerns during weekly departmental *748meetings led by Goodrich and in a meeting with Tidball.
On July 20, 1994, McBride and other members of the ESOP Committee signed and delivered a letter to the United States Department of Labor (“DOL”) asking that the DOL make comments to the Internal Revenue Service about PLM’s planned termination of the ESOP. McBride and other members of the ESOP Committee provided information to the DOL about the ESOP and the effect of its termination on PLM employees.
Tidball and Steven Peary, PLM’s chief in-house counsel, were upset with the ESOP Committee’s decision to send the letter to the DOL. Tidball and Peary offered to pay for outside counsel to review the propriety of the ESOP termination if the ESOP Committee would withdraw its letter to the DOL. McBride was alone among the ESOP Committee members in opposing this offer. The ESOP Committee withdrew the letter.
McBride was terminated on August 9, 1994, less than three weeks after the letter was sent to the DOL. Goodrich wrote McBride a termination letter stating .that McBride was being terminated because of his “explosive, threatening and insubordinate behavior to two different supervisors” and because of his failure to produce the Leasing Reports. In November 1994 McBride began employment with Union Bank of California.
On January 17, 1995, PLM terminated the 401-K Plan; on January 18, 1995, PLM terminated the ESOP. By January 18, 1995, PLM had given all participants, including McBride, a lump sum distribution of their benefits under the Plans.
In August 1995 McBride filed suit in district court, alleging (1) violation of 29 U.S.C. § 1140 (ERISA’s whistleblower section); (2) wrongful termination in violation of public policy; (3) defamation; and (4) breach of the covenant of good faith and fair dealing. The district court entered an order dismissing certain of McBride’s claims. McBride filed a second amended complaint re-alleging the first three claims. PLM moved for summary judgment on each of those causes of action, and McBride moved for reconsideration of the order dismissing the fourth claim of his original complaint.
The district court granted PLM’s summary judgment motion, in part. The district court held that McBride lacked standing to bring an action under ERISA because he was not a participant in an ERISA plan at the time he filed his complaint. The district court dismissed the complaint for lack of subject matter jurisdiction, vacated its prior order dismissing certain of McBride’s claims and dismissed the complaint without prejudice to McBride’s pursuing his state law claims in state court. McBride moved for reconsideration, which the district court denied. This timely appeal followed.
III
We review de novo the existence of subject matter jurisdiction in the district court. See Tucson Airport Auth. v. General Dynamics Corp., 136 F.3d 641, 644 (9th Cir.1998). We also review de novo a district court’s grant of summary judgment. See Margolis v. Ryan, 140 F.3d 850, 852 (9th Cir.1998).
IV
A claimant’s standing to enforce ERISA under 29 U.S.C. § 1132 is a prerequisite to subject matter jurisdiction under ERISA. See Curtis v. Nevada Bonding Corp., 53 F.3d 1023, 1027 (9th Cir.1995). Standing is a question of law which we review de novo. See Ellis v. City of La Mesa, 990 F.2d 1518, 1523 (9th Cir.1993). The district court held that McBride lacked standing to bring a claim under ERISA because he was not, at the time of filing his complaint, a “participant,” “beneficiary” or “fiduciary” within the meaning of 29 U.S.C. § 1132(a), ERISA’s civil enforcement pro*749vision. I agree with the district court’s analysis.
A
McBride’s complaint alleges a violation of 29 U.S.C. § 1140. That section provides, in relevant part, that
[i]t shall be unlawful for any person to discharge ... or discriminate against a participant or beneficiary for exercising any right to which he is entitled under the provisions of an employee benefit plan, this subchapter, [or] section 1201 of this title [authorizing “any employee or class of employee qualifying as an interested party” to request comments from the Secretary of Labor regarding a proposed plan termination].... It shall be unlawful for any person to discharge, fine, suspend, expel, or discriminate against any person because he has given information or has testified or is about to testify in any inquiry or proceeding relating to this chapter.... The provisions of section 1132 of this title shall be applicable in the enforcement of this section.
29 U.S.C. § 1140. As the last sentence of this section directs, § 1140 may only be enforced through 29 U.S.C. § 1132, ERISA’s civil enforcement mechanism. See Ingersoll-Rand Co. v. McClendon, 498 U.S. 133, 144, 111 S.Ct. 478, 112 L.Ed.2d 474 (1990); see also McKinnon v. Blue Cross and Blue Shield of Ala., 935 F.2d 1187, 1193-94 (11th Cir.1991) (§ 1140 may be enforced only by persons empowered to bring a cause of action under § 1132).
Because § 1140 is enforceable exclusively through § 1132, McBride has standing to bring this action only if he is a plan participant, beneficiary or fiduciary. See 29 U.S.C. § 1132(a); Harris v. Provident Life and Accident Ins. Co., 26 F.3d 930, 933 (9th Cir.1994) (“[A] federal court has no jurisdiction to hear a civil action under ERISA that is brought by a person who is not a ‘participant, beneficiary, or fiduciary.’ ”) (quoting Franchise Tax Bd. v. Construction Laborers Vacation Trust, 463 U.S. 1, 27, 103 S.Ct. 2841, 77 L.Ed.2d 420 (1983)).
McBride contends that he has standing because he was a plan “participant” at the time of the alleged violation of § 1140. “The term ‘participant’ means any employee or former employee of an employer ... who is or may become eligible to receive a benefit of any type from an employee benefit plan.” 29 U.S.C. § 1002(7). In Firestone Tire and Rubber Co. v. Bruch, 489 U.S. 101, 109 S.Ct. 948, 103 L.Ed.2d 80 (1989), the Supreme Court refined the definition of “participant,” holding that
the term “participant” is naturally read to mean either “employees in, or reasonably expected to be in, currently covered employment,” or former employees who “have ... a reasonable expectation of returning to covered employment” or who have “a colorable claim” to vested benefits. In order to establish that he or she “may become eligible” for benefits, a claimant must have a colorable claim that (1) he or she will prevail in a suit for benefits, or that (2) eligibility requirements will be fulfilled in the future .... A former employee who has neither a reasonable expectation of returning to covered employment nor a colorable claim to vested benefits, however, simply does not fit within the [phrase] “may become eligible.”
Id. at 117-18, 109 S.Ct. 948 (quoting Saladino v. I.L.G.W. U. Nat’l Retirement Fund, 754 F.2d 473, 476 (2d Cir.1985); Kuntz v. Reese, 785 F.2d 1410, 1411 (9th Cir.1986) (per curiam)). At the time of his termination, McBride was “eligible to receive a benefit,” 29 U.S.C. § 1002(7), under PLM’s ERISA plans and was therefore a “participant.” This fact, he claims, gives him standing to pursue this claim. McBride is mistaken.
It is the settled law of this Circuit that a person’s standing as a plan participant “must be decided as of the time of the filing of the lawsuit.” Harris, 26 F.3d at 933 (citing Olson v. General Dynamics *750Corp., 960 F.2d 1418, 1422 (9th Cir.1991); Nishimoto v. Federman-Bachrach & Assocs., 903 F.2d 709, 714 (9th Cir.1990)); see also Schultz v. PLM Int’l, Inc., 127 F.3d 1139, 1142 (9th Cir.1997) (participant status is determined at the time suit is filed); Crotty v. Cook, 121 F.3d 541, 547 (9th Cir.1997) (same); Kuntz, 785 F.2d at 1411 (same). At the time McBride filed suit, he was a former employee of PLM. He thus qualifies as a “plan participant only if he has ‘a reasonable expectation of returning to covered employment or [has] a colorable claim to vested benefits.’ ” Harris, 26 F.3d at 933 (quoting Firestone, 489 U.S. at 117, 109 S.Ct. 948).
Because the Plans had been terminated before McBride’s complaint was filed, he did not have a reasonable expectation of returning to covered employment. Nor did he have a colorable claim to vested benefits: McBride’s benefits under the Plans had already been distributed to him in full. Cf. Nishimoto, 903 F.2d at 714 (“former employees whose vested benefits under a plan have already been distributed in a lump sum at the time they file suit are not ‘participants’ within the meaning of [29 U.S.C.] § 1002(7)”); Kuntz, 785 F.2d at 1411 (claimants who have received full extent of vested benefits under ERISA plan prior to filing suit lack standing as “participants”); Raymond v. Mobil Oil Corp., 983 F.2d 1528, 1536 (10th Cir.1993) (same). Because he had neither a reasonable expectation of returning to covered employment nor a colorable claim to vested benefits, McBride was not a participant in an ERISA plan at the time he filed suit. He therefore lacked standing to bring a claim under § 1132.
V
From the bedrock analysis set out above, the opinion of the court has chiseled out a purely policy-based exception for plaintiffs alleging discrimination or retaliatory. discharge under § 1140. This special class of favored plaintiffs will now be entitled to have their “participant” status determined as of the time of the employer’s alleged ERISA violation. The court’s opinion essentially adopts the Fifth Circuit’s “but for” approach to standing in the § 1140 context — “but for the employer’s conduct alleged to be in violation of ERISA, the employee would be a current employee with a reasonable expectation of receiving benefits.... ” Christopher v. Mobil Oil Corp., 950 F.2d 1209, 1221 (5th Cir.1992). Such an exception, we are told, will effectuate the broad remedial purposes of ERISA’s whistleblower provision, 29 U.S.C. § 1140. The plain text of 29 U.S.C. § 1132(a), however, simply will not support the court’s construction.
A
As the Tenth Circuit incisively observed in the context of a § 1140 suit, the suggestion that “participant” status be judged at the time of an alleged ERISA violation “runs counter to the natural meaning of ERISA itself.” Raymond, 983 F.2d at 1534. “The statute by its terms does not permit a civil action by someone who was [only] a participant at the time of the alleged ERISA violation. Rather, it is written in the present tense, indicating that current participant status is the relevant test.” Id. at 1534-35 (citation omitted) (emphasis supplied); see also Sallee v. Rexnord Corp., 985 F.2d 927, 929 (7th Cir.1993) (rejecting “but for” standing test in § 1140 context); Sanson v. General Motors Corp., 966 F.2d 618, 621 (11th Cir.1992) (en banc) (refusing to create a remedy for plaintiff failing to demonstrate “participant” status at time of filing suit in non- § 1140 context); Winchester v. Pension Comm. of Michael Reese Health Plan, Inc., 942 F.2d 1190, 1194 (7th Cir.1991) (holding, in non-§ 1140 context, that “[plaintiff] was not a plan participant at the time the action was filed and thus has no standing”); Stanton v. Gulf Oil Corp., 792 F.2d 432, 434-35 (4th Cir.1986) (“The effect of reading in a ‘but for’ test [in the non-§ 1140 context] is to impose participant status on every single employee who *751but for some future contingency may become eligible. Neither caselaw nor other provision of ERISA supports such a reading of ‘participant.’ ”); but see Adamson v. Armco, Inc., 44 F.3d 650, 654-55 (8th Cir.1995) (applying “but for” approach to standing in non-§ 1140 context); Swinney v. General Motors Corp., 46 F.3d 512, 519 (6th Cir.1995) (adopting “but for” approach to standing in non-§ 1140 context); Mullins v. Pfizer, Inc., 23 F.3d 663, 668 (2d Cir.1994) (same); Vartanian v. Monsanto Co., 14 F.3d 697, 702 (1st Cir.1994) (same); Christopher, 950 F.2d at 1221 (adopting “but for” test for standing in § 1140 context). Indeed, “there would be little need for the widely-invoked category of ‘former employees’ if participant status was based upon status at the time of the alleged ERISA violation.” Raymond, 983 F.2d at 1535. This view is clearly reflected in Ninth Circuit decisions that construe the standing requirements of 29 U.S.C. § 1132(a). See, e.g., Crotty, 121 F.3d at 547 (“participant” status determined at time suit is filed); Harris, 26 F.3d at 933 (same); Nishimoto, 903 F.2d at 714 (same).
At base, the opinion filed today is sheer ipse dixit, for “[t]o say that but for an [employer’s] conduct, plaintiffs would have standing is to admit that they lack standing and to allow those who merely claim to be participants to be deemed as such,” Raymond, 983 F.2d at 1536. Such an exception directly challenges the Supreme Court’s holding in Firestone. Analyzing the clear import of the word “participant” in 29 U.S.C. § 1002(7), the Court articulated a precise definition which allows only those former employees with a “reasonable expectation of returning to covered employment or ... a colorable claim to vested benefits” to be considered “participants.” Firestone, 489 U.S. at 117, 109 S.Ct. 948. McBride satisfies neither of these conditions, a fact which should be dispositive. See generally Connecticut Nat’l Bank v. Germain, 503 U.S. 249, 253, 112 S.Ct. 1146, 117 L.Ed.2d 391 (1992) (“We have stated time and again that courts must presume that a legislature says in a statute what it means and means in a statute what it says there. When the words of a statute are unambiguous, then ... [the] ‘judicial inquiry is complete.’ ”) (quoting Rubin v. United States, 449 U.S. 424, 430, 101 S.Ct. 698, 66 L.Ed.2d 633 (1981)).
The opinion filed today appears to recognize this textual obstacle, and invokes ERISA’s broad remedial “policy and purpose” to justify its creation of a “but for” standing exception for § 1140 plaintiffs. The opinion deems a certain class of § 1140 claimants “participants,” notwithstanding the fact that such claimants do not fit the settled definition of “participant” in ERISA. Cf. Firestone, 489 U.S. at 117-18, 109 S.Ct. 948. But this amounts to the very kind of analysis rejected by the Supreme Court in Firestone: “To say that a ‘participant’ is any person who claims to be one begs the question of who is a ‘participant’ and renders the definition set forth in § 1002(7) superfluous.” Id. at 117, 109 S.Ct. 948. Ultimately, whatever the wisdom of creating a new category of “participant” for the purpose of § 1140 suits, we lack authority to adopt such a scheme. A statutory revision is properly left to the informed judgment of the Legislative Branch.
The test for standing adopted in the court’s opinion today recalls the “zone of interests” approach that we used in Fentron Indus., Inc. v. National Shopmen Pension Fund, 674 F.2d 1300, 1304-05 (9th Cir.1982). Under that approach, the question of a plaintiffs standing turned on whether his alleged injuries fell “within the zone of interests that Congress intended to protect when it enacted ERISA.” Id. at 1305. However, as we recognized in Cripps v. Life Ins. Co. of North America, 980 F.2d 1261, 1265 (9th Cir.1992), Fen-tron’s “zone of interests” test was repudiated by Massachusetts Mutual Life Insurance Co. v. Russell, 473 U.S. 134, 146, 105 *752S.Ct. 3085, 87 L.Ed.2d 96 (1984), and Franchise Tax Bd. v. Construction Laborers Vacation Trust, 463 U.S. 1, 27, 103 S.Ct. 2841, 77 L.Ed.2d 420 (1983). If we are to remain faithful to an application of existing Ninth Circuit law in the ERISA standing context, we should be prepared to follow our holding in Harris, 26 F.3d at 933. There is simply no textually valid reason to alter the Harris analysis in the present case.
B
The court’s opinion expresses the fear that, without a “but for” standing exception, § 1140 violators will escape unpunished. Such a fear is wholly unfounded.1 The language of § 1132 specifically contemplates the situation in which a victim of wrongdoing who lacks standing may still indirectly seek redress through the Secretary of Labor. ERISA empowers the Secretary of Labor to bring a civil action to remedy violations of § 1140. See 29 U.S.C. § 1132(a)(5); McKinnon, 935 F.2d at 1193-94. Because Congress chose to provide this means of redressing violations of § 1140, it is not for us .to concoct an alternate remedy that better suits our sense of justice. See Massachusetts Mut. Life Ins., 473 U.S. at 146, 105 S.Ct. 3085 (“The six carefully integrated civil enforcement provisions found in [§ 1132(a) ] provide strong evidence that Congress did not intend to authorize other remedies that it simply forgot to incorporate expressly.”) (emphasis in original); Franchise Tax Bd., 463 U.S. at 27, 103 S.Ct. 2841; see generally Tennessee Valley Auth. v. Hill, 437 U.S. 153, 194, 98 S.Ct. 2279, 57 L.Ed.2d 117 (1978) (“[A judge’s] individual appraisal of the wisdom or unwisdom of a particular course consciously selected by the Congress is to be put aside in the process of interpreting a statute. Once the meaning of an enactment is discerned and its constitutionality determined, the judicial process comes to an end.”). Furthermore, because our precedents have consistently held that there can be no preemption of a plaintiffs state law causes of action in the absence of ERISA standing, McBride remains free to bring those claims in state court. See, e.g., Curtis v. Nevada Bonding Corp., 53 F.3d 1023, 1027 (9th Cir.1995) (“[Without standing to enforce ERISA, there can be no ERISA preemption.”); Harris, 26 F.3d at 934 (“[I]t would be contradictory to rule that state law claims are preempted where the court has already held that the same plaintiffs may not assert a claim under ERISA because they are not ‘participants’ in the ERISA plan.” (internal quotation marks omitted)).
C
The court’s opinion attempts to distinguish the unbroken line of our precedents requiring “participant” status to be determined at the time suit is filed by noting that none of these cases arose in the context of ERISA’s whistleblower provision, 29 U.S.C. § 1140. The court has fashioned a special rule of standing in the § 1140 context to guarantee that former employees who bring suits for discrimination or retaliatory discharge under that section will always have standing. This approach, however, reverses the intended relationship between §§ 1132 and 1140.
As noted above, § 1140 instructs that “[t]he provisions of section 1132 shall be applicable in the enforcement of this provision.” 29 U.S.C. § 1140. A person claiming a violation of § 1140 must therefore satisfy the requirements for standing under § 1132. See Spinelli v. Gaughan, 12 F.3d 853, 856 (9th Cir.1993) (“To enforce these rights [granted under § 1140], section [1140] incorporates the remedies of section [1132]....”). Nothing in § 1132 suggests that its standing requirements are modified by § 1140. Because the provisions of § 1132 apply to the enforcement *753of § 1140, and not vice versa, it follows that caselaw construing § 1132 applies in actions alleging violation of § 1140. Our § 1132 precedents requiring that “participant” status be determined at the time of filing suit, see Schultz, 127 F.3d at 1142; Harris, 26 F.3d at 933; Kuntz, 785 F.2d at 1411, therefore apply in actions alleging violations of § 1140 and must be given effect. See generally Morgan v. United States, 958 F.2d 950, 953 (9th Cir.1992) (panel is obligated to abide by prior Ninth Circuit decisions); Aetna Life Ins. Co. v. Alla Med. Serv., Inc., 855 F.2d 1470, 1472-73 (9th Cir.1988) (panel must follow law of the Circuit absent overruling by Supreme Court or an en banc court); Bowe v. Immigration & Naturalization Serv., 597 F.2d 1158, 1159 n. 1 (9th Cir.1979) (panel is obligated to follow prior holdings' of the Ninth Circuit even if it considers them ill-advised). Under that long-settled standard established in this Circuit, McBride does not have standing.
VI
Finally, the facts of this particular case, do not, in any event, present compelling enough circumstances to create an exception from the standing requirements of § 1132(a). Here, the alleged ERISA violation occurred on August 9, 1994, when McBride was terminated. McBride voluntarily elected to take a 100% distribution of his share of assets under the ESOP in November 1994, which he received in December 1994. McBride received a full distribution of his assets under the 401-K Plan on January 18,1995. Both the ESOP and the 401-K Plan were terminated by January 18,1995.
Although McBride filed his complaint in August 1995, it was well within his power to have filed at an earlier date to avoid losing his standing as a plan “participant.” For example, McBride could have filed suit at any time before January 18, 1995 (some five months after the alleged ERISA violation). This would have preserved his standing as a plan “participant” because he was entitled to benefits until that date.
VII
A person has standing to bring an ERISA claim only if he or she is a participant, a beneficiary or a fiduciary of an ERISA plan. See Harris, 26 F.3d at 933. Participant status is determined as of the time suit is filed. See id. A former employee who has received a distribution of all benefits owed by an ERISA plan is not a participant. See Kuntz, 785 F.2d at 1411.
Because McBride had received a distribution of all of his ERISA benefits before the filing of this action and could not return to covered employment, he clearly lacked standing under ERISA. The court’s opinion warps the plain statutory language of ERISA and dishonors the long line of our precedent holding that “participant” status is to be measured at the time of filing suit. Whatever the wisdom or utility of grafting a standing exception onto § 1132(a), it is for Congress, not for us, to make that decision. See generally Hill, 437 U.S. at 195, 98 S.Ct. 2279 (“[I]n our constitutional system the commitment to the separation of powers is too fundamental for us to pre-empt congressional action by judicially decreeing what accords with ‘common sense and the public weal.’ Our Constitution vests such responsibilities in the political branches.”)
I respectfully dissent.

. Overall, the argument that an employer would sacrifice an entire ERISA plan simply to prevent one employee from bringing suit under ERISA — even where that same plaintiff maintains a host of wrongful termination remedies under state law — is most dubious.